Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 6, 8, 17-18 and 23 - 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO002092731A1, further in view  of  US20120010109A1.
Regarding claims 1, 3 - 5, 8 and 23 - 25, WO002092731 a composition suitable for use as a fuel and/or combustible contains:
1. Hydrocarbon fluid: 100 parts by volume
2. Plant oil and/or plant oil derivative and/or fatty acids and/or fatty acid derivatives, the fatty acids being of any origin: 5-90 parts by volume per 100 parts of hydrocarbon fluid.
3. Demineralized water: 0-30 parts by volume per 100 parts of hydrocarbon fluid
4. Surfactant: 0-4 parts by volume per 100 parts of hydrocarbon fluid. The surfactants are nonionic surfactants, for example unmodified or ethoxylated or propoxylated fatty acids and/or ethoxylated or propoxylated plant oils and/or an alcohol containing from 8 to 22 carbon atoms, ethoxylated or propoxylated with from 2 to 15 mol of ethylene oxide or propylene oxide, or any other nonionic surfactant (page 3,  line  21-page 4, line 17; page  6,  lines 1-5; page 8, lines 1-25; page 9,  lines 3-15; page  10,  line 2).

US20120010109A1 disclose a composition of hydrocarbon fluids comprising the hydrodewaxed fluid mixed with non-hydrodewaxed fluid ([0024]). The composition of hydrocarbon fluids comprises at least 40% by weight hydrodewaxed fluid ([0027]). The  hydrocarbon fluid which can be used in the composition of industrial and agricultural products, or products for domestic use, with a pour point less than -15  oC  according to ASTM standard D97, initial and final boiling points comprised between 200 and 450° C, containing more than 50% by weight isoparaffins and naphthenes up to at most 40% by weight, and constituted by a mixture of hydrocarbons obtained by distillation of hydrodewaxed gas-oil cuts with a boiling point greater than 200° C ([0012]). The pour point of each of the fluids is less than -30° C. according to ASTM standard D 97([0014]). The sulphur content is less than 10 ppm, preferably less than 2 ppm([0015]).  Each fluid contains less than 500 ppm of aromatics, the content being determined by UV spectrometry([0016]). 
The hydrocarbon fluid originated from the hydrodewaxing of gas-oil type cuts obtained by atmospheric distillation, vacuum distillation, hydrotreatment, hydrocracking, catalytic cracking and/or visbreaking, or also products originating from the conversion of biomass, optionally after a desulphurization and/or complementary dearomatization treatment ([0017]). It preferably comprises more than 60% by weight of isoparaffins and less than 10% of normal paraffins ( [0019]).
oC, with a cut range less than or equal to 70.degree. C., and a naphthene content greater than 40%([0025]). The non-hydrodewaxed hydrocarbon fluids can also be obtained from severely hydrotreated gas-oils from distillation cuts comprised between 200 and 350° C. and with a sulphur content of less than 10 ppm. 
It  is  reasonable  to  expect  that the composition of hydrocarbon fluids comprising the hydrodewaxed fluid mixed with non-hydrodewaxed fluid  has  the  same  or substantially  similar  properties  as  applicants  set  forth  in the  claim. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).The Examiner respectfully submits  that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits  that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the 
Thus, it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  before the  effective  filing  date  of  the  instant application  to apply the  fluids disclosed  by US20120010109A1 to WO002092731A1’s composition,  motivated  by the  fact  that UA201200109A1  discloses that such hydrocarbon fluids are environmental  friendly  and such fluids have low concentrations of aromatic hydrocarbons and with extremely low sulphur contents and higher initial boiling points[0005]).
It seems  that  the  fluid  of  US20120010109 has  a  density  around  0.82/ml. Plant  oil  such  as  vegetable  oil  has  a  density  of  0.92 g/ml. The surfactant such as lauryl alcohol ethoxylate has a density of 0.89g/ml. When the  volume  percent  is  converted  into  the   mass  percent (volume = mass/density),  the reference discloses a mass  percentage which  at  least close  to  the claimed  range.  The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "close" ranges, and close ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical 
Regarding claim 6, fluids have a boiling point comprised between 280 and 450.degree. C., the viscosity is greater than 5 mm.sup.2/s at 40.degree. C., and preferably greater than 7 mm.sup.2/s at 40.degree. C., according to ASTM standard D445([0020]).
Regarding claims 17-18, A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 23, the hydrodewaxed hydrocarbon fluids can be used in the composition of industrial and agricultural products and products for domestic use. They have a pour point less than -15.degree. C. according to ASTM standard D97, their initial and final boiling points are comprised between 200 and 450.degree. C. They contain more than 50% by weight isoparaffins and have a naphthenes concentration of at most 40% by weight. They are constituted by a mixture of hydrocarbons obtained by distillation of hydrodewaxed gas-oil cuts with a boiling point greater than 200.degree([0037]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 02/08/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The  applicants  argue the  unexpected result  of  the combination of a hydrotreated  hydrocracked hydrocarbon fluid with a hydrotreated hydrodewaxed hydrocarbon fluid and  the  claimed surfactant.
The  Examiner  respectfully  submits  that   the  applicant should compare  the  instant  application  with  the  closest  art.  Evidence of unexpected results must be commensurate in scope with the subject matter claimed.  In re Linder 173 USPQ 356. There  is  no  amount  of  the hydrotreated  hydrocracked hydrocarbon fluid and there  is  no amount  of  the  hydrotreated hydrodewaxed hydrocarbon fluid in  the  fluid. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range.  In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Further more any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merk & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The  prior  art  disclose  that  the surfactants are nonionic surfactants, for example unmodified or ethoxylated or propoxylated fatty acids and/or ethoxylated or propoxylated plant oils and/or an alcohol containing from 8 to 22 carbon atoms, ethoxylated or propoxylated with from 2 to 15 mol of ethylene oxide or propylene oxide, or any other nonionic surfactant.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.